DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 4 are objected to because of the following informalities:  
	Claim 1, b) should read “b) measuring, via a pressure sensor, a poroelastic pressure response caused by the inducing of the one or more hydraulic fractures, wherein the pressure sensor is in at least partial hydraulic isolation with the one or more hydraulic fractures.
	Claim 4 should read “4. The method of claim 3, wherein the active well is divided into multiple zones by a well plug. “
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 8, 9, 11, 13, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (US 20150176394 A1) to Roussel .
Regarding claim 1:  Roussel discloses: A method for characterizing a subterranean formation during a hydraulic fracturing operation (Abstract) comprising: 
a) injecting a fluid into an active well of the subterranean formation at a pressure sufficient to induce one or more hydraulic fractures [0007]; and 
b) measuring, via a pressure sensor, a poroelastic pressure response caused by the inducing of the one or more hydraulic fractures, wherein the pressure sensor is in at least partial hydraulic isolation with the one or more hydraulic fractures ([0007,0008, see also [0020-0024, 0030, 0037 and 0038,  figures 5 and 6- MW1 and MW2 are in hydraulic communication with Koopmann, but not Burge). 
Regarding claim 3:  Roussel discloses:  wherein the pressure sensor is installed at the surface or in the active well. (Claim 7).
Regarding claim 8:  Roussel discloses: wherein the poroelastic pressure response is measured through an open toe of the active well. ([0036], “Initial stages of the multi-stage hydraulic fracturing process start at toe end of the horizontal wells “, this is interpreted as fracturing through the open toe of the Koopmann C1 well, therefore the pressure response measured in MW1, MW2, Koopmann C2, Burge A1 and pressure gauge 100 of Koopmann C1 is “ through an open toe of the active well”)
Regarding claim 9:  Roussel discloses, wherein the pressure sensor is a pressure gauge [0030]. 
Regarding claim 11:  Roussel discloses:  A method for characterizing a subterranean formation during a hydraulic fracturing operation (Abstract) comprising: a) injecting a fluid into the subterranean formation to induce one or more hydraulic fractures [0007]; and b) measuring a poroelastic pressure response, via a pressure sensor, through a monitor well (MW1, MW2), wherein the poroelastic pressure response is caused by inducing of the one or more hydraulic fractures. ([0007, 0008, see also [0020-0024, 0030, 0037 and 0038)
Regarding claim 13:  Roussel discloses: wherein the pressure sensor is installed at the surface or in the monitor well. (Claim 7).
Regarding claim 18:  Roussel discloses: wherein the poroelastic pressure response is measured through an open toe of the monitor well (Figure 4, Burge A1 can be considered a monitor well for the active well Koopmann C1, where pressure is measured at 130, adjacent the open toe, See also [0036]). 
Regarding claim 19:  Roussel discloses: wherein the pressure sensor is a pressure gauge [0030]. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 4 ,5, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel above, and further in view of US 20140034319 A1 to SURJAATMADJA.
Regarding claim 2: Roussel discloses the claimed invention except explicitly wherein the hydraulic fracturing operation is a multi-zone hydraulic fracturing operation. 
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation. (Figures  4A-4F).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method of Roussel to be a multi-zone hydraulic fracturing operation, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Regarding claim 4: Roussel discloses the claimed invention except explicitly wherein the active well is divided into multiple zones by a well plug.
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation (Figures  4A-4F), where the zones are divided into multiple zones by a well plug [0045]
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, divided into multiple zones by a well plug, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Regarding claim 5: Roussel discloses the claimed invention except explicitly wherein at least one of the multiple zones is hydraulically isolated. 
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation (Figures  4A-4F), where the zones are divided into multiple zones by a well plug and hydraulically isolated [0045, 0046].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to be a multi-zone hydraulic fracturing operation, divided into multiple zones by a well plug and hydraulically isolated, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027] in other words fracture multipole zone so as to be able to produce fluids.
Regarding claim 12: Roussel discloses the claimed invention except explicitly wherein the hydraulic fracturing operation is a multi-zone hydraulic fracturing operation. 
SURJAATMADJA teaches a multi-zone hydraulic fracturing operation. (Figures  4A-4F).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified the method of Roussel to be a multi-zone hydraulic fracturing operation, in view of SURJAATMADJA, to produce formation fluid from multiple zones [0027].
Claims 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel and US 20140034319 A1 to SURJAATMADJA further in view of (US 20040129418 A1) to Jee.
Regarding claim 6: Roussel discloses the claimed invention except wherein the pressure sensor is installed inside a zone of the multi-zone zones. 
Jee teaches a distributed fiber for measuring pressure in a bore hole [0019].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the pressure sensors of Roussel to be a distributed fiber sensor, in view of Jee, so as to have “real-time monitoring of fluid placement, diverter effectiveness, and fracturing parameters during well treatments “ in addition to pressure [0017-0019]
This in interpreted as meeting the limitation of “wherein the pressure sensor is installed inside a zone of the multi-zone zones. “
Claims 7, 10, 17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel above, and further in view of US 20160201451 A1 to GODAGER.
Regarding claim 7: Roussel discloses the claimed invention except wherein the pressure sensor is installed outside of a casing in the active well. 
GODAGER teaches a pressure sensor is installed outside of a casing [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 10: Roussel discloses the claimed invention except wherein the pressure sensor is conveyed through casing or tubing, suspended at wellhead, or installed permanently or temporarily.
GODAGER teaches a pressure sensor is installed permanently [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 17: Roussel discloses the claimed invention except, wherein the pressure sensor is installed outside of a casing in the monitor well. 
GODAGER teaches a  pressure sensor is installed outside of a casing [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the monitor well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 
Regarding claim 20: Roussel discloses the claimed invention except wherein the pressure sensor is conveyed through casing or tubing, suspended at wellhead, or installed permanently or temporarily.
GODAGER teaches a pressure sensor is installed permanently [0037].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel wherein pressure sensor is installed outside of a casing in the active well, in view of GODAGER, “ so that the measured pressure reflects the actual formation pressure in real time” [0016] 


Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel above, and further in view of US 20190024505 A1 to Coenen.
Regarding claim 14: Roussel discloses the claimed invention except explicitly wherein the monitor is divided into multiple zones by a well plug.
Coenen teaches a monitor well 108 is divided into multiple zones by a well plug 122.
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to use a monitor well divided into multiple zones by a well plug, in view of Coenen to monitor hydraulic fractures induced from a treatment well bore [0067].
Regarding claim 15: Roussel discloses the claimed invention except explicitly wherein at least one of the multiple zones is hydraulically isolated. 
Coenen teaches a monitor well 108 is divided into multiple zones by a well plug 122 acting as a fluid barrier [0067].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the method of Roussel to use a monitor well divided into multiple zones by a well plug, wherein at least one of the multiple zones is hydraulically isolated in view of Coenen to monitor hydraulic fractures induced from a treatment well bore [0067].
Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over (US 20150176394 A1) to Roussel and US 20190024505 A1 to Coenen, further in view of (US 20040129418 A1) to Jee.
Regarding claim 16: Roussel discloses the claimed invention except wherein the pressure sensor is installed inside a zone of the multi-zone zones. 
Jee teaches a distributed fiber for measuring pressure in a bore hole [0019].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified the pressure sensors of Roussel to be a distributed fiber sensor, in view of Jee, so as to have “real-time monitoring of fluid placement, diverter effectiveness, and fracturing parameters during well treatments “ in addition to pressure [0017-0019]
This in interpreted as meeting the limitation of “wherein the pressure sensor is installed inside a zone of the multi-zone zones. “

Conclusion

This is a Continuation of applicant's earlier Application No. 16408405.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application. (The claimed are identical to application 16408405  claim set dated 5/9/2019 ). Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no, however, event will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763.  The examiner can normally be reached on M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN A MACDONALD/           Examiner, Art Unit 3674